Interim Decision 4t1148

AIVITER OF DI PIFTI10
_in Visa

Petition Proceedings
A-13234670

Decided by District Director January 18,1965
Urgent need of beneficiary's services as a foreign-automobile mechanic is not
established within the contemplation of section 203(a) (1), Immigration
and Nationality Act, as amended, since considerably less' than the alleged
thirty-iive per cent of petitioner's gross volume of business is derived from
the repair of foreign ears. •

The petitioner, Westchester Motors, 2030 Westchester Avenue,
Bronx, New York, submitted a first preference visa petition under
section 204 of the Immigration and Nationality Act, as amended, in
behalf of Antonio DiPietro, on June 10, 1963. The services of the
beneficiary are sought as an automobile mechanic, to repair all makes
of foreign cars. Such duties would include the disassembly and
overhaul of motors, transmissions, clutches, etc.
The Bureau of Employment Security cle
arance order submitted
in conjunction with the petition specifies that the position requires
a person who has had at least five years' experience in the performance of the duties of the position to be filled.
Evidence has been submitted indicating that the beneficiary was
employed as an. apprentice automobile mechanic with Giuseppe &Lye,.
Venetico Marina, Italy, from March 1951 to May 1953, and as a
skilled automobile mechanic with Giuseppe liundo, in the same
city, from July 1953 to January 1956. He was a specialized automobile mechanic in the employ of the Finance Corps of Palermo,
Italy, from January 1956 to November 1962. The beneficiary is
said to be capable of perforMing major repairs such as the disassembly and overhaul of motors, and to have acted in a supervisory
capacity.
The petition reflects that Westchester Motors is engaged in general
auto repair. On April 30, 1964, the petitioner stated that 35% of
his gross volume of business was derived froni the repair of foreign
- 123

Interim Decision *1448
cars. Inquiry at the petitioner's place of business, conducted by an
officer of this Service on July 28, 1964, revealed that only 40% of
the petitioner's business was devoted to mechanical and body repair
work, the rest resulting from the storage, greasing, simonizing, and

washing of automobiles, and the sale of gasoline. Of more than 75
copies of bills for repair work during the preceding year, only three
involved foreign cars.
From the foregoing it is seen that considerably less than the
alleged 35% of the petitioner's gross volume of business is derived
from the repair of foreign cars. It is, therefore, concluded that the
petitioner has failed to satiefaetorily establish urgent need_ for the

services of the beneficiary to perform the duties listed in the job
summary of the clearance order, as required for first preference classification under section 203(a) (1) of the Immigration and Nationality Act, as amended.
ORDER: It is ordered that the first preference visa petition submitted by Westchester Motors, in behalf of Antonio DiPietro, be and
the same is hereby denied.

124-

